 Mack Trucks, Inc. and Jose M. Banuelos. Case 32CA -462May 30, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MiNMB RS PENF I.()AND TRUESDALLOn February 9, 1979. Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda letter and its brief to the Administrative Law Judgein answer to the exceptions and brief of Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent. Mack Trucks. Inc..Hayward. California, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.I Respondent has excepted to certain credibility findings made bs the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect Standard DrO Wall Products. Inc, 91 NRB 544(1950), enfd 188 F2J 362 (3d (ir. 1951) We have carefulls examined therecord and find no basis foir reversing his findingsAPPENDIXNo Il('. To EMrl.oNYllsPOSiED BY ORDER OF THENAI()ONAI. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWli WILl. NOT refuse to hire employees becausethey engaged in, or are engaging in, union and/or protected concerted activities.MACK TRUCKS, INCW: WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE wILl, offer immediate employment to JoseBanuelos in the bargaining unit of' which Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica. United Auto Workers Union Local 76, is therepresentative, without prejudice to seniority andother rights and privileges he would have en-joyed had he been employed on September 26,1977. or, in the event no such vacancy exists andno employee has been hired since September 26,1977. in the bargaining unit of which said Unionis the representative, wl: WILl. establish a pre-ferred hiring list and place the name of JoseBanuelos at the top of said list. In such latterevent, Jose Banuelos is to be offered employ mentat such time as a vacancy may occur in the bar-gaining unit which the Union represents.Wit XWII.I make Jose Banuelos whole for anyloss of pay he may have suffered as a result of thediscrimination against him by paying him a sumof money equal to that which he would haveearned absent the discrimination, plus interest.MACK TRUCKS, IN(.DECISIONSIAIIMINI 01 111 CASEJAMES S. JiNSON, Administrative Law Judge: This casewas heard hefore me in Oakland. California. on March 23,24, 27. and 28. and August 7. 1978. The complaint, whichissued on December 29. 1977. pursuant to a charge filed onOctober 10. 1977. alleges that Respondent unlawfully re-fused to hire Jose Banuelos on September 22, 1977, becauseof his union or protected concerted activities. Relying uponevaluations from Respondent's supervisors who supervisedBanuelos when he was employed by another employer. Re-spondent contends Banuelos was not offered employmentbecause his production output while working for the formeremployer had not been satisfactory. All parties were givenfull opportunity to appear. introduce evidence, examineand cross-examine witnesses, argue orally, and file briefs.Briefs were filed by the General Counsel and Respondentand have been carefully considered.Upon the entire record in the case,' and from my obser-vation of the demeanor of the witnesses. and having consid-ered the post-hearing briefs. I make the following:My ruling quashing Respondent's pretrial suhpwna duces ecurn seekingthe production of all affidasits and olr statements andor declarations ofwitnesses whom the (General Counsel intended to call to testify in the nstantproceeding. ils ell as an other writings ratified or otlherwise adopted bysaid itnesses, has been reconsidered and is herehb reaffirmed242 NRB No. 107651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS O FACIT1. JURISDICTIONMack Trucks, Inc., a Pennsylvania corporation, is en-gaged in the manufacture of trucks in Hayward, California.In the past 12 months. in the course and conduct of itsbusiness operations, Respondent sold and shipped goodsvalued in excess of $50,000 directly to customers locatedoutside the State of California and purchased and receivedgoods or services valued in excess of $50,000 directly fromsuppliers located outside the State of California. Respon-dent admits, and I find, that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. rItE ABOR ORGANIZATION INVOLVEDInternational Union. United Automobile, Aerospace andAgricultural Implement Workers of America. United AutoWorkers Union Local 76 is a labor organization within themeaning of Section 2(5) of the Act.Ill. TE AlLEGED UNFAIR l.ABOR PRACTICESA. The SettingRespondent is engaged in the manufacture of trucks inHayward, California. Robert Block is the production man-ager; Richard Culhane, the section manager of personnelservices, is in charge of benefits, medical, safety, personneladministration, employment, and training Sharon McDer-mott was employment supervisor from February 19, 19772to September 14)1 and was succeeded in that position onSeptember 19 by Stephen Buckner:4Peter Baturin andLouis Reis are section supervisors employed by Respon-dent, the former having been a general foreman and thelatter a section supervisor and paint consultant at Interna-tional Harvesters Truck Manufacturing Facility in San Le-andro, California (herein called IH). prior to its closing inearly 1975.5Jose Banuelos. the alleged discriminatee, wasemployed by IF11 from March 1969 until the plant closed onFebruary 14, 1975, and was among a group of employeeswho were requested to stay on until March 23 in order tofinish up the last trucks. He is presently employed by Gen-eral Electric Company. Nuclear Energy Division, in SanJose, California. He began work for Il as an assembler,was promoted to final repairman a year later, and in 1972became a painter, the position he held when the facilityclosed. Banuelos worked at IH in two departments, first indepartment 60, and in June 1974 was transferred to depart-ment 8. During his tenure in department 60, Banuelos wassupervised by Section Supervisor Larry Wese, and at timesby Section Supervisor Louis Reis who in turn were under2 All dates hereafter are in 1977 unless stated otherwise.3 McDermott was demoted on that date because she was not doing her jobproperly.4 Section Manager of Personnel Services Culhane took over McDermott'sduties until Buckner assumed them on September 19.s General foremen were over several section supervisors.General Foreman Baturin.6During his employment in de-partment 58, Banuelos appears to have been supervised atone time or another by Section Supervisors Michael Gavin,Vern Thomas. Robert Van Cour. and Reis, all of whomwere under paint department General Foreman MichaelPerfetto. IH had, and Respondent had had since 1966. acollective-bargaining relationship with the Union covering,inter alia, the employees in both departments 58 and 60.Although Banuelos was not a shop steward while as-signed to department 60, he testified he had been very ac-tive in helping other employees write up grievances duringhis tenure in that department. and had personally filed agrievance against Reis. Edward Thompson. an employee indepartment 58 prior to Banuelos' transfer to that depart-ment, testified that 2 or 3 weeks before Banuelos startedworking in department 58, Reis told him and two otheremployees that "there was a new fellow, it would be new tous, coming up in the department that was a trouble-maker,and there would be some unrest." Reis identified the newfellow as Banuelos. Reis' testimony on the subject is as fol-lows:Q. (By Ms. Canning) Mr. Banuelos was a very ac-tive union steward when he was in both departments.wasn't he?A. Yes.* * * * *Q. (By Ms. Canning) What's the basis for yourstatement? C'an you give us some examples of' his ac-tivity?A. Well. he was doing his job as a union steward.Q. Filing grievances?A. Right.Q. Talking to the supervisors. when they were inviolation of contract provisions?A. Yeah.Q. Anything else you can think of?A. No. Safety problems.Q. You considered Mr. Banuelos a trouble-makerthough, didn't you?A. Well, he was doing his job.Q. Well. did you ever have occasion to call him atroublemaker?A. I don't believe so.Q. Wouldn't you remember that, if you made thatstatement? Is it that you don't recall or that you didn'tmake the statement?A. I don't recall.Q. You could have called him a trouble-maker?A. I doubt it, but I don't recall ever saying that tohim.Q. Okay. Did you say it to anyone else?A. No.I decline to credit Reis with respect to his equivocal de-nial of such key testimony that would demonstrate the basisfor his later reaction to Banuelos' employment by Respon-6 Baturin was over five section supervisors, each of whom supervised ap-proximately 20 bargaining unit employees.Perfetto, who is currently employed hby the Caterpillar Tractor Company,was oser 8 section supervisors and approximately 160 unit employees652 MACK TRUCKS, INC.dent. In contrast, the testimony of Thompson is of far supe-rior persuasion on demeanor grounds of composure. can-dor, and spontaneously genuine recall. Accordingly, I credithis testimony that Reis referred to Banuelos as a trouble-maker prior to his transfer to department 58. and concludethe description derived from Banuelos' activities in filing agrievance against Reis and in helping other employees writeup grievances, clearly protected concerted activities.Shortly after his transfer to department 58, Banuelos waselected shop steward, a position he held throughout the re-mainder of his employment by IH. As noted above, Reisacknowledged that Banuelos was a very active union stew-ard, and admitted that Banuelos had filed a number ofgrievances against him.8B. The April InterviewIn the fall of 1976, Banuelos submitted a resume to Re-spondent and completed a job application. In April, Mc-Dermott contacted Banuelos regarding a job interviewsince Respondent was seeking new hires to work in theplace of regular production workers during summer vaca-tions and on long-term leaves of absence. On April 20.Banuelos completed another employment application andwas interviewed by McDermott.' While there is a dispute asto whether McDermott told Banuelos the job for which hewas interviewing would be permanent or temporary withthe possibility of permanency, the testimony shows thatthose employees hired at the time ultimately became per-manent employees. At the time of the job interview, Mc-Dermott had in her possession a cop)y of Banuelos' resume,employment application, and a form entitled Pre Employ-ment Recap, upon which she, and later Buckner and Cul-hane made notations regarding Banuelos' application foremployment. In response to McDermott's having notedthat Banuelos was making more money working for Gen-eral Electric than the job for which he was interviewingpaid, Banuelos explained that he enjoyed working on trucksand Respondent's plant was closer to his home. Banuelosinformed McDermott that he would have to give his pre-sent employer 2-weeks notice, which McDermott noted onthe Pre Employment Recap, beside which is written "tem-porary work only available at this time." Nevertheless, sheadvised him it was necessary that he take a physical exami-nation, and sent him to Respondent's local physician withinstructions to report back to Gallagher, the plant nurse,with the results of the physical. Following the physical,Gallagher asked him questions regarding his medical his-tory and then sent him back to McDermott, who asked himI Banuelos testified the grievances he handled against Reis and Van Cour"dealt with violation of the contract dealing with management doing bar-gaining unit work, unequal treatment, harassment, in the form of followingpeople around so closely that it interfered with their job performance. alsothreatening physical violence to employees in department 58, and racial slursand degrading remarks." He attempted to resolve some of these matters indirect discussions with the supervisors and others through special meetingscalled by IH management. Those involving alleged "racial slurs" and "de-grading remarks" made in the latter part of 1974 resulted in charges beingfiled with the EEOC and California Fair Employment Practices Commis-sion, herein FEPC. by union committeeman Ibbesson.9 Banuelos' resume contains handwritten notations indicating an attempthad been made to contact Banuelos on March 31. that on April 14 MNcDer-molt left a message, and that the interview was scheduled for 9 o'clock onApril 20.to wait in a conference room down the hall from her office.In the meantime, according to McDermott, Ron Dios, aformer IH employee and now a section supervisor with Re-spondent, came to her office and asked what Banuelos wasdoing there, and she responded he had been interviewed fora job. Dios asked why she had not checked with him, andshe replied that she had checked with Baturin, who hadapproved Banuelos' hire.'0Dios suggested she talk to Reis,at about which point Reis entered her office and asked ifBanuelos was being hired, and why she had not asked himfirst. She responded that Baturin had given his approval.According to Reis, he then told her "that Banuelos hadworked for me at times, and that he wasn't that good of aworker ...he wasn't that productive, that he was a goof-off." She replied that she could not check with Reis all thetime and that she was in a hurry, that Baturin had given hisapproval. Baturin. who had entered McDermott's office atsome point, then stated that as long as the Company hadinvested money in a physical, it was all right to hire Banue-los. McDermott noted on the Pre Employment Recap form"no" per R. Dios and L. Reis, former supervisors, "okay" P.Baturin. Banuelos testified that McDermott called himback into the office and asked when he could start work.and that he replied he had to give his present employer 2-weeks notice; that she responded she wanted him to startthe following Monday, and he said it was not possible; andthat she then told him that Respondent would be hiring"extensively" in August. and after Benuelos indicated hewould wait until then, he left. While McDermott admits sheoffered Banuelos a job, she contends she told him on April20 that the job was temporary and that she would be incontact with him. On April 21 she called and told him hehad passed the physical and was acceptable for an availablejob on a temporary basis. She testified that Banuelos re-sponded that he was not interested in temporary employ-ment, that she responded it could possibly work into per-manent employment, that he again stated he only wantedpermanent employment, and that she told him his applica-tion would "be put on file.""''C. The September InterviewOn September 15, Banuelos called McDermott and in-formed her he was still interested in employment with Re-spondent.' McDermott noted the call on Banuelos' PreEmployment Recap, and within a few days Buckner, whosucceeded McDermott as employment supervisor on Sep-tember 19, called Banuelos and arranged for a job interviewat 7:45 a.m. on September 20.110 It was Respondent's practice to check former IH employee applicantswith former IH supervisors currently employed by Respondent. Dios wasnot called to testify, and there is doubt in my mind that he was a former IHsupervisor: however. as noted before. Baiunn had been a general foremanand Reis a section supervisor at IH.I I deem it unnecessary to determine whose version of the interview andpost-interview conversation is more accurate since it is undisputed that Mc-Dermott offered Banuelos a job in April.i On September 14. McDermott had been demoted from employmentsupervisor to personnel representative and no longer had employment re-sponsibilities," Buckner testified that Culhane had given him a number of applicantfolders on the 19th. and that he proceeded to set up employment interviewsstarting at 7 a.m. on the 20th. The new hires were to start work on Monday,September 26.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Buckner, he told Banuelos that Respondentwas hiring employees to commence work the followingMonday, September 26; that as a result of the interview, hefound Banuelos to be a satisfactory applicant; that he toldhim job offers were contingent upon background checksand a physical, and sent him for a physical examination. Hedenied he made a job offer. McDermott, who had noticedBanuelos waiting to be interviewed, called Buckner's atten-tion to the fact Banuelos had been interviewed in April,that there was a question regarding his qualification, andthat he should check with the former IH supervisors." ThePre Employment Recap carries the notation made by Buck-ner in the upper right right corner "W/S 9/26/77 at 7:00a.m." Buckner testified the notation reflects Banuelos statedhe "would start" on the specified date. I conclude, however,on the basis of Banuelos' credited testimony below and thefailure of Respondent to call Gallagher to testify, that thenotation W/S signified that Banuelos will start 9/26/77 at 7a.m. Additionally, there would have been no point in add-ing the hour of 7 a.m. unless an offer had been made and astarting time specified.Banuelos testified that Buckner had asked when he couldstart work and that he replied "immediately" to whichBuckner responded that Monday, September 26, would besoon enough.' When asked if he would mind taking a phys-ical, Banuelos pointed out the fact that he had taken one inApril, which Buckner verified from the Pre EmploymentRecap.'6 He testified that Buckner then called Gallagher.the nurse, and learned that another physical examinationwas not necessary, but that the nurse wanted to review hismedical history. Banuelos contends Buckner then told himhe was hired pending the outcome of his medical report.Banuelos testified he reported to Nurse Gallagher and toldher he was hired pending an okay on his medical; that shereviewed his medical record and advised him that every-thing appeared to be okay and asked him to step outsidethe room. Banuelos observed her through the glass in thedoor dial the telephone and speak with someone, afterwhich she called him back in. According to Banuelos, "shetold me that I was to report the following Monday to work,and to report to the personnel department. From there, Iwould be taken out to my immediate supervisor. She toldme to wear work boots, wear work clothes, bring a baglunch, if possible, and park in the bargaining unit parkinglot. Then she asked me if I knew where the bargaining unitparking lot was. I said: No. She showed me a map how toget to the bargaining unit parking lot." Gallagher, who wasstill employed by Respondent, was not called as a witness,nor was an explanation given for the failure to call her. Aninference adverse to a party who fails to call a witness oth-erwise available to it, or neglects to explain the failure tocall such witness, has been established law since the early14 It is clear from the record that Buckner had Banuelos' Pre EmploymentRecap sheet which contained McDermott's notations regarding the reactionsof Baturin, Reis, and Dios to Banuelos in April. The form also containsMcDermott's notation that Banuelos' physical was "okay."5 Banuelos thought he could hold down twojobs at once during the noticetime he would have to give General Electric. The job with Respondentwould be the day shift starting at 7 a.m. and the General Electric job theevening shift.16 Buckner's testimony that he was not aware Banuelos had already had aphysical examination is not credited. McDermott had noted it on the PreEmployment Recap form which was In Buckner's possession.days of the Board. Ereuhauj Trailer Companv, I NLRB 68(1935), reversed 85 F.2d 391 (6th Cir. 1936), 301 U.S. 49(1937) reversing circuit and enforcing the Board. Accord-ingly, I credit Banuelos' account of the Gallagher interviewand find that she told him to report for work on September26 after talking with someone, whom I am convinced andinfer was Buckner. Banuelos then left, and after starting hisregular shift at 3:30 p.m. at General Electric, he informedKolstad, his supervisor, that he had gotton another job andwas giving his 2-week notice. They discussed a successor toBanuelos' job as group leader. He testified that later thatday he received a call from Buckner, which he took in Kol-stad's office, and was advised that after a review of his ap-plication, he was not hired because of a bad backgroundcheck. According to Banuelos, he asked if Buckner had spo-ken with Baturin and Reis, and Buckner admitted he hadspoken with Baturin, but was silent with respect to Reis.Banuelos, who was under the impression a review commit-tee passed on applicants, asked Buckner to take his applica-tion back to the review committee. Buckner agreed to do soand told Banuelos to call him the next evening. Accordingto Banuelos, Buckner told him that his production recordwas good "but there were other elements in my backgroundthat made [sic] him to believe that I wouldn't be suitable foremployment at Mack Trucks."The next afternoon about 5 p.m., according to Banuelos,he called Buckner from Kolstad's office and was told thatRespondent was firm on its decision not to hire him. Banue-los asked if Buckner had contacted IH and was told that hehad. No response was given to the question whether he hadalso contacted General Electric." Questioned further forthe reason he was not being hired, Banuelos contends Buck-ner stated, "Well, you're a troublemaker." Banuelos re-sponded, "Well, if the supervisors didn't violate the con-tract or people's civil rights, that they would never have hadany problems or troubles." Buckner replied, "Well, this is aunion matter," and Banuelos agreed and stated he wouldtake a different course of action. Kolstad corroboratedBanuelos regarding the timing of the two telephone conver-sations and that at the conclusion of the second one Banue-los told him he did not have the job after all due to the facthe had a work record at some other place and "he was atroublemaker." Banuelos' account of the two conversations,corroborated in material parts by Kolstad, a disinterestedwitness, is credited.In early October, Banuelos called Horace Russell, thecustodian of IH's records since that plant closed in 1975,and advised Russell that he had applied for a job with Re-spondent which he had not gotten and wondered if IH hadgiven him a bad report. Russell "pulled" Banuelos' employ-ment file and told him, according to Russell, "There's noway" he could have given him a bad report "because hehad a very clean file" with no warnings regarding his work.The fact Russell had not received an inquiry concerningBanuelos' employment from Respondent was confirmed ina letter of the same date to Banuelos. He also sent Banuelosthe following recommendation bearing the same date:11 Kolstad denied he had received a call from Respondent regardingBanuelos.654 MACK TRUCKS. INC.October 5. 1977To Whom It May Concern:This will serve to introduce to you Jose N. Banueloswho was employed by us from March 10, 1969, untilMarch 23, 1975, when we closed our San Leandro fa-cility.Jose was hired as an assembler and a year later pro-moted to final repairman. In August, 1972, he becamea painter and remained in that position until his termi-nation.During his employment with us he compiled an out-standing attendance record, missing only 14 days in 4-1/2 years.He has a clean record with no reprimands or otherderogatory items in his file. Two previous employersalso rated him outstanding in job performance, con-duct, ability and attendance.I am sure you will find him to be a quite capable anddependable employee.Acknowledging on cross-examination that verbal repri-mands ordinarily would not appear in a personnel file, Rus-sell testified that if a foreman sees that verbal reprimandsare not going to work, then "they are going to start buildinga case. They are going to make a written notation of thatverbal reprimand. Then there is going to be a reprimand."He went on to testify he was not contacted by anyone fromRespondent regarding Banuelos until December 21 whenCulhane called, at which time he "pulled" Banuelos' file,advised Culhane of the two letters he had written on Octo-ber 5, "and I told him it was a good, clean record. It was athin file." He testified he received another call from Cul-hane in early January 1978 wherein Culhane reported thatReis had not given Banuelos a good reference, to whichRussel responded, "Well, there's nothing in the file, there'sno reprimands in the file, other than the one where almosteverybody in the plant had, during that wild-cat strike oneday. Nothing derogatory whatsoever."Buckner testified that after the September 20 job inter-view, his next contact with Banuelos was on September 21when he returned a call Banuelos had made to him fromGeneral Electric. Banuelos, he testified, wanted to knowwhat was happening to his application, and he respondedthat a decision had not yet been made, but that he wouldcall him when a decision was made. He testified that ameeting was held on September 22 in Culhane's office withBaturin and Reis also present, and that the four of themreviewed a number of job applicants whom he had inter-viewed, including Banuelos. He testified that when Banue-los' name was brought up, Reis responded by saying "No.That application should be shit canned," and that Baturinnodded his head in agreement. He testified further "at thispoint, I was somewhat shocked, and asked why it was 'no,'and why was there such a quick decision on the applica-tions that were not going to be hired? Mr. Reis informed methat Mr. Banuelos was basically a goof-off or a fuck-off,while he was at International Harvester and we did notwant to pursue applicants like that .... That basically Mr.18 None of Banuelos IH supervisors claimed they had ever reduced anywarning given Banuelos to writing.Banuelos was a slow starter and needed constant supervi-sion."9He denied the subject of the Union or civil rightsactivities was brought up.20Reis testified first that he observed Banuelos' work for"roughly 3 months" on an off-and-on basis; then that heobserved it "as long as he was in ...either department;"and finally "I would say a year," but that he was not sure.At another point in the trial he testified he observed Banue-los' work for 6 months. He based his characterization ofBanuelos as a "goof-off' upon the "quantity" of his work."Questioned regarding the basis for his characterization,Reis was unable to cite specifics and conceded it was just an"overall impression," that he could not rely on him to com-plete what was started. Questioned along the same line 5days later in the trial, Reis testified that he was not directlyinvolved with Banuelos all the time, but only when a fore-man or supervisor in his department was sick, on vacation,"or something like that," and he would fill in. On thoseoccasions, he testified, Banuelos "knew what to do, he knewhow to do it ... but he just didn't get it done." In explana-tion, he testified that when work started, Banuelos "wouldbe the last one to get his coveralls on. If you tell him to pulla cab out and start in masking it, and I had to go to adifferent part of the plant, I'd come back and the cab wasstill there, it wasn't done yet. Just things that I always hadto keep saying to him to do, which is not like a moving line,where something came by you and you had to do it all thetime. It was just something that the individual had to get inand do." He claimed he had talked to Banuelos about theproblem five or six times," yet he never issued a writtenwarning. Nor, apparently, did he make any written nota-tion of verbal reprimands as Russell testified supervisors didif verbal reprimands were not effective. Other times, heclaimed, he would come into the area and Banuelos wouldnot be there.23 He admitted that at one point Banuelos hadbeen so involved with union work that he had to be takenoff the production line. He also acknowledged that Banue-los, as a union steward, had filed a number of grievancesagainst him, but did not remember what they were for. Hedenied initially remembering a grievance filed against himand Van Cour for using "racial and derogatory remarks,"but then admitted meetings to discuss the problem "but Idon't think it was basically at me." Asked specifically if he19 Culhane testified Buckner asked what was wrong with Banuelos, that he"looked pretty good on paper. Interviewed pretty well."20 Buckner claimed he had verified Banuelos' prior employment history bycontacting both General Electric and IH. He made no notation in the fileregarding who he talked to at IH or whether it had been Russell's office inSan Leandro or the office in Fort Wayne. Indiana: however, he testified "I'vecontacted International Harvester on previous occasions in San Leandro andthe Fort Wayne plant." Ressell testified that he had never received a tele-phone call from Respondent regarding any employee. I conclude from Rus-sell's credited testimony and from the fact Buckner had just assumed hisduties with Respondent on September 20, that he had not, as he claimed,contacted IH "on previous occasions" in both San Leandro and Fort Wayne,and that he did not make the background check with IH that he claimed.Further, I credit Russell's testimony, not refuted by Culhane, that Culhanetold him Respondent had not called IH regarding Banuelos because it reliedon Baturin.21 Respondent admits no deficiency in the "quality" of Banuelos' work.12 He testified "I really don't know what I said."'2 When Banuelos had union steward duties to conduct during workingtime, he secured authorization from his section supervisor or general fore-man. In the absence of their authorization, he was permitted to sign himselfout for union business.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas named in the grievance, he did not remember. Later, he"vaguely" remembered the meetings, but did not rememberwhat was said.Michael Perfetto, a former general foreman for IH, pres-ently employed by Caterpillar Tractor Company, wascalled by Respondent and testified that Banuelos was tech-nically talented and knew his job well, but was not a self-starter; that unless a foreman was present, he would standaround talking, "doing everything but what he was sup-posed to be doing"; that he knew just how far to push andwhat to get away with. While he was sure he talked to thesection supervisors about Banuelos, he never verbally repri-manded him, nor did he ever remember ever talking toBanuelos regarding any of his shortcomings.Baturin, against whom Banuelos filed no grievances, tes-tified he did not "necessarily" agree with Reis' characteriza-tion of Banuelos at the September 22 meeting. As the gen-eral foreman, he had discussed the quantity and quality ofeach employee's work with the shift supervisors, but couldnot recall anything derogatory about Banuelos. Based uponhis personal observation, the quantity of work put out byBanuelos was average."24ConclusionsThe complaint alleges that Respondent refused to hireBanuelos because of his union or protected concerted ac-tivity. The principal question is what inspired Reis' animustoward Banuelos; whether it was because Banuelos filedgrievances against him and was an active union steward, orwhether it was because Banuelos was a low producer whenhe was employed by IH. It is beyond question that the filingand processing of grievances by an employee, whether ornot a union steward, is a protected concerted activity pro-tected by the Act. Also, it has long been established thatapplicants for employment are entitled to the protections ofthe Act. Phelps-Dodge Corp. v. N.L.R.B., 313 U.S. 177(1941). Further, it is settled law that the Board is not com-pelled to accept an employer's stated reason for dischargeor refusal to hire where there is a reasonable cause for be-lieving that the ground put forward by the employer wasnot the true one and the real reason was the employer'sdissatisfaction with the employee's union or protected con-certed activities.Upon consideration of all the evidence, Respondent'scontention that Banuelos was not hired because of his un-satisfactory production record with IH is not persuasive. Iam convinced that Respondent's refusal to hire Banuelos inSeptember was because of Reis' animosity toward him be-cause of his having filed grievances against Reis and be-cause he was an active union steward, and not for the rea-son advanced by Respondent.The record establishes that prior to his transfer from de-partnmnt 60 to 58, Banuelos had filed a grievance againstReis; and when it became known Banuelos was transferringto department 58, Reis told Thompson and two other em-ployees in that department that Banuelos was being trans-ferred in and that he was a troublemaker and there wouldU2 In about January 1978, Banuelos filed charges against Respondent withthe EEOC and FEPC. The General Counsel specifically denied any conten-tion that the alleged discrimination herein was due to Banuelos' Spanishheritage.be unrest. Reis' evaluation proved accurate, for after histransfer Banuelos became the shop steward and, accordingto Reis' own testimony, filed a number of grievances againsthim and also talked to him and other supervisors regardingcontract violations and other problems. Reis' characteriza-tion of Banuelos as a troublemaker was later reiterated byBuckner in September in a telephone conversation withBanuelos, at which time Buckner told him Respondent hadchanged its mind about hiring him.Respondent's defense is rife with contradictions. WhileBuckner testified he had contacted IH to verify Banuelos'employment history, the credited evidence proves other-wise. Not only did Russell deny he had been contacted byBuckner, Russell testified without contradiction that Cul-hane told him no one had called regarding Banuelos be-cause they had relied on Baturin for references.?5 Asked bythe General Counsel regarding whom he talked to at IH,Buckner claimed he could not recall. He then claimed "I'vecontacted International Harvester on previous occasionshere in San Leandro and the Fort Wayne plant." Not onlydid Russell deny he had ever been contacted by anyvonefrom Respondent regarding verification of employment offormer IH employees, it is obvious Buckner had not calledeither IH office "on previous occasions." since he had justbeen hired. Knowing that a check had already been madein April, Buckner was satisfied with Banuelos' qualifica-tions during the interview of September 20, and advisedhim, as Banuelos testified credibly, that he was hired pend-ing a check of his medical history by Gallagher.26Bucknerthen noted on the Pre Employment Recap sheet "W/S 9/26/77 at 7:00 A.M.," indicating that Banuelos would starthis employment on September 26 at 7 a.m. Thereafter Gal-lagher, after obviously talking to Buckner, told Banuelos toreport the following Monday to the personnel departmentattired for work, and she pointed at the bargaining unitparking lot to him on a map.7Later that day, Bucknerapparently had some misgivings due to Reis' interventionand called Banuelos at work at General Electric and toldhim he was not hired, but at Banuelos' request agreed toreconsider the decision. The following day, Buckner ad-vised Banuelos that Respondent was standing firm in thisdecision and, when pressed for the reason, told Banuelos hewas a troublemaker, the precise term used by Reis when hewarned the employees of department 58 that Banuelos wasbeing transferred to that department.Respondent's characterization of Banuelos as a "goof-off," inter alia, and an unmotivated employee is likewise notconvincing. Reis, who was never able to decide just howmuch supervisory contact he had had with Banuelos, wasunable to cite the specifics and dwelt in generalities. Norwas Perfetto more convincing. Banuelos testified withoutcontradiction that Perfetto had asked him to be a floater indepartment 58 in mid-1974. It was explained that a floaterhad to be able to do any job in the department at any timeto fill in for absent workers, hardly a job for an unmoti-vated employee. Banuelos' claim that he had never beenwarned about being a slow worker was far more convincing2" Baturin had approved Banuelos' hire in April.26 Culhane testified Buckner had stated Banuelos looked "good on paper."2 I have noted earlier the failure to call Gallagher as a witness regardingthis critical aspect, and accordingly have credited Banuelos.656 MACK TRUCKS. INC.than Reis' claim that he had, and Perfetto admitted he hadnot ever spoken to Banuelos about the problem. Furtherconvincing me that Respondent's excuse for not hiringBanuelos was a subterfuge is the fact his personnel file atIH contains no written warnings or any notations of verbalwarnings. In this regard. Russell, the custodian of the IHpersonnel files, testified that if a verbal warning was notsuccessful, the foreman started building a case by makingwritten notations of verbal reprimands, followed by a writ-ten reprimand. Banuelos' personnel file revealed no suchaction taken with respect to him. I find it hard to believethat the personnel file of an employee as deficient in moti-vation as Banuelos was characterized by Respondent's wit-nesses, if true, did not contain even a written notation of averbal reprimand. To the contrary, as evidenced b Rus-sell's letter of recommendation, "he had a clean record withno reprimands or other derogatory items in his file. Twoprevious employers also rated him outstanding in job per-formance, ability and attendance." Furthermore. I find itunlikely that when IH closed its plant on February 14.1975, Banuelos would have been one of the few people re-tained until March 23 to finish the last trucks on the assem-bly line unless he was a motivated employee. Moreover.Baturin had approved Banuelos' hire in April. Basing hisevaluation on personal observation, he testified that thequantity of work Banuelos produced was average and thathe did not "necessarily" agree with Reis' characterization ofBanuelos.In Shattuck Denn Mining Corporation (Iron King Branch)v. N.L.R.B., 362 F.2d 466, 470 (9th Cir. 1966), the courtstated that where the trier of fact finds that an assertedmotive is false, he can infer that there is another motive."More than that, he can infer that the employer desires toconceal-an unlawful motive-at least where the surround-ing facts tend to reinforce that inference." Here. "the sur-rounding facts" perponderate in favor of a finding that Re-spondent, in refusing to hire Banuelos, was motivated byReis' animus toward him because of his protected concertedactivities, and that the reasons advanced by Respondent arefalse. Accordingly, by such conduct. Respondent violatedSection 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section IIabove, occurring in connection with the operation of Re-spondent as described in section I above, have a close, inti-mate, and substantial relationship to trade. traffic, and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMFI)YHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(a)(3) and (1) of theAct, I shall recommend that Respondent cease and desisttherefrom and take certain affirmative action in order toeffectuate the policies of the Act. I shall recommend thatRespondent be required to offer Jose Banuelos immediateemployment in the bargaining unit of which InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Worker of America. United Auto WorkersUnion Local 76 is the representative without prejudice toseniority and other rights and privileges he would have en-joyed had he been employed on September 26. 1977. or, inthe event no such vacancy exists, and no emploNee has beenhired since September 26. 1977, in the bargaining unit ofwhich said Union is the representative. establish a preferredhiring list and place the name of Jose Banuelos at the top ofsaid list. In such latter event. Jose Banuelos is to be offeredemployment at such time as a vacancy may occur in thebargaining unit which the Union represents. I shall furtherrecommend that Respondent make Banuelos whole for anyloss of pay he may hae suffered from September 26, 1977.by reason of the discrimination against him. The backpa,shall be computed on a quarterly basis in the manner setforth in F. '. W'ooltorth (Coipan'v, 90 NLRB 289 (19501.with interest thereon as set forth in Florida Steel (Corpora-tion, 231 NLRB 651 (1977).2It is also recommended that Respondent make availableto the Board, upon request, all payroll and other records tofacilitate checking the amount of backpay due.Upon the basis of the foregoing findings of fact, and theentire record in this proceeding. I make the following:CON(CI t'SIONS ()F l.A,1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By refusing to hire Jose Banuelos on or about Septem-ber 26, 1977, because of his union and protected concertedactivities, Respondent has engaged in an unfair labor prac-tice within the meaning of Section 8(a)(3) and (1) of theAct.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2"The Respondent. Mack Trucks. Inc.. Hayward, Califor-nia. its officers, agents, successors, and assigns. shall:1. Cease and desist from:(a) Refusing to hire employees who are engaging inunion and/or protected concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to el-fectuate the policies of the Act:2 See. generall. Ifs Plumbing & Heariny C,, 138 NLRB 716 (1962)~' In the event n eceptions are filed as provided hb Sec 102 46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec 102.48of the Rules and Regulations. he adopted h the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwailed for all purposes. DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Offer to Jose Banuelos immediate employment in thebargaining unit of which International Union, United Au-tomobile, Aerospace and Agricultural Implement Workersof America, United Auto Workers Union Local 76 is therepresentative without prejudice to seniority and otherrights and privileges he would have enjoyed had he beenemployed on September 26, 1977, or, in the event no suchvacancy exists, and no employee has been hired since Sep-tember 26, 1977, in the bargaining unit of which said Unionis the representative, establish a preferred hiring list andplace the name of Jose Banuelos at the top of said list. Insuch latter event, Jose Banuelos is to be offered employ-ment at such time as a vacancy may occur in the bargainingunit which the Union represents.(b) Make Jose Banuelos whole for any loss of pay hemay have suffered as a result of the discrimination againsthim by paying him a sum of money equal to that which hewould have earned absent the discrimination.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records and reports, and all other records necessary oruseful to determine the amount of backpay due under theterms of this Order.(d) Post at its facilities in Hayward, California, copies ofthe attached notice marked "Appendix."0 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 32, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.~e In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."